Motion to confirm report of official referee granted, respondent disbarred and his name ordered to be struck from the roll of attorneys. The respondent was charged with converting $300 of his client’s money received in 1937 to pay taxes. When the matter was before the Bar Association in 1938 he asserted that the taxes had been paid. Charges having been referred to an official referee, respondent defaulted three times. On the return day of the motion to confirm the report of the official referee he submitted an affidavit in which he states that he had turned the money over to his client. In another affidavit, sworn to the same day, he admits that he did not pay the money to his client and that he had retained the money under the burden of financial distress. If this respondent, when the charges were preferred, had admitted his defalcation and expressed a real willingness to endeavor to return his client’s money and indicated his regret at the occurrence, this court might have been willing to limit discipline to a suspension. But respondent has not only taken his client’s money and failed to attend hearings of vital importance to him, but has also perjured himself. The official referee has also found that respondent converted sixty dollars from one client and forty dollars from another. The official referee recommends disbarment. Respondent’s misconduct indicates that his usefulness at the bar is at an end. He must be disbarred. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ. [See 254 App. Div. 883.]